UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1102


DAWN NORMAN,

                Plaintiff - Appellant,

          v.

RHODA PATNELTTLI; BOENCA NORMAN; ISABELLE HILLARD; CLAUDETTE
REVIES; EURINCE RUSSELL; LILLIE NORMAN; GEORGE CORSELLI;
CLARENCE NORMAN; SANDRA RUSSELL; HAROLD RUSSELL; LAURA
JACKSON; WILLIANETTA WILLIAMS; DEE RODRIGUEZ; EIDDIE SANDRA
HAROLD;   ANABELLA   RANDOLPH;   RALPH    RANDOLPH;  PATRICK
PATNETTLI; SHOFIA WILLIAMS; NEAL CARTER; MARGARET SIMMONS;
KIRK JACKSON; GAYE CORSELLI; TATANNA CORSELLI; TIFFANY
CORSELLI; ERENEST HOLMES; ROXANNE NORMAN; BEVERLY SIMMONS;
HERBERT NORMAN; JAMES HILLIARD; THELMA JENKINS,

                Defendants – Appellees,

          and

UNITED STATES CONSTITUTION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00581-JRS)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Dawn Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Dawn Norman seeks to appeal the district court’s order

dismissing without prejudice her civil case for failure to state

a claim.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on October 9, 2012.           The notice of appeal was filed over three

months later, on January 18, 2013.                Because Norman failed to

file a timely notice of appeal or to obtain an extension or

reopening   of     the    appeal   period,   we   dismiss     the     appeal.      We

dispense    with       oral   argument   because       the    facts     and     legal

contentions      are     adequately   presented   in    the   materials       before

this court and argument would not aid the decisional process.

                                                                         DISMISSED




                                         3